Exhibit 10.10
 
 
This document was prepared by,
And after recording, return to:


Francois Quintard-Morenas
Dechert LLP
1095 Avenue of the Americas
New York, NY 10036-6797




FOURTH MODIFICATION OF MORTGAGE AND SECURITY AGREEMENT


This Fourth Modification of Mortgage and Security Agreement (“Fourth
Modification”) made effective as of the 17th day of March, 2010, by and between
UNIGENE LABORATORIES, INC., a Delaware corporation authorized to do business in
New Jersey, having offices at 110 Little Falls Road, Fairfield, New Jersey 07004
(the “Mortgagor”), and JEAN LEVY, with an address at 2150 Center Avenue, Fort
Lee, New Jersey 07024 (the “Mortgagee”).
 
WHEREAS, in connection with a loan which Jay Levy (“Original Mortgagee”)
provided to Mortgagor, Mortgagor executed and delivered a Mortgage and Security
Agreement, dated July 13, 1999, to Original Mortgagee (the “Original Mortgage”),
with respect to property located in the Township of Fairfield, County of Essex
and State of New Jersey, as more particularly described in the Original Mortgage
(the “Premises”), which Original Mortgage was recorded in the Essex County
Register’s Office;
 
WHEREAS, in connection with certain other loans which Original Mortgagee
provided to Mortgagor, Mortgagor executed and delivered a Modification of
Mortgage and Security Agreement to Original Mortgagee dated August 5, 1999 (the
“First Modification”), which First Modification was recorded in the Essex County
Register’s Office;
 
 
1

--------------------------------------------------------------------------------

 
 
WHEREAS, in connection with a restructuring and consolidation of the notes which
were secured by the Original Mortgage, as modified by the First Modification,
Mortgagor executed and delivered a second Modification of Mortgage and Security
Agreement to Original Mortgagee dated May 10, 2007 (the “Second Modification”),
which Second Modification was recorded in the Essex County Register’s Office;
 
WHEREAS, in connection with a loan which Victory Park Management, LLC
(“Victory”) provided to Mortgagor, Mortgagor executed and delivered a first
priority lien Mortgage, Security Agreement, Assignment of Rents and Leases and
Fixture Filing, dated September 30, 2008 (the “Senior Mortgage”) to Victory,
which Senior Mortgage was recorded in the Essex County Register’s Office;
 
WHEREAS, in connection with the execution of the Senior Mortgage, Original
Mortgagee, Mortgagor and Victory, among others, entered into an Affiliate
Subordination Agreement, dated September 30, 2008 (the “Subordination
Agreement”);
 
WHEREAS, Mortgagor executed and delivered a Third Modification of Mortgage and
Security Agreement to Original Mortgagee, dated September 30, 2008 (the “Third
Modification”) to subordinate the Original Mortgage, as modified by the First
Modification, the Second Modification and the Third Modification (the “Amended
Mortgage”), to the Senior Debt (as defined in the Subordination Agreement), the
Senior Mortgage and each other Senior Debt Document (as defined in the
Subordination Agreement), which Third Modification was recorded in the Essex
County Register’s Office;
 
 
2

--------------------------------------------------------------------------------

 
 
WHEREAS, Original Mortgagee assigned all interest in the Amended Mortgage to
Mortgagee pursuant to that certain Assignment of Mortgage, dated February 25,
2010 (“Assignment of Mortgage”), which Assignment of Mortgage was recorded in
the Essex County Register’s Office on or about the date hereof, together with
that certain Amended and Restated Secured Promissory Note, dated September 30,
2008, in the principal amount of EIGHT MILLION, THREE HUNDRED EIGHTEEN THOUSAND,
SEVEN HUNDRED FOURTEEN and 00/100 DOLLARS ($8,318,714.00) (the “Prior Note”);
 
WHEREAS, in connection with a restructuring of the Senior Debt (as defined in
the Subordination Agreement), Mortgagee, Mortgagor and Victory, among others,
entered into a Reaffirmation of Affiliate Subordination Agreement, dated as of
the date hereof;
 
WHEREAS, on the date of execution hereof, Mortgagor is restructuring the Prior
Note into a new Second Amended and Restated Secured Promissory Note (the “New
Note”), dated as of the date of execution hereof, in the same principal amount
as the Prior Note; and
 
WHEREAS, as a condition to the execution and delivery of the New Note, Mortgagee
is requiring that Mortgagor amend the Amended Mortgage to secure the New Note
instead of the Prior Note and in connection therewith, Mortgagor is entering
into this Fourth Modification to further amend the Amended Mortgage.
 
NOW, THEREFORE, the parties agree as follows:
 
1. Modification of Mortgage. Upon the execution and filing of this Fourth
Modification, the Prior Note shall not be subject to the Amended Mortgage and
instead the New Note shall be subject to the Amended Mortgage, as further
amended by this Fourth Modification (the “Mortgage”); provided that Mortgagee
and Mortgagor each agree that neither the New Note or the Mortgage represents,
evidences or documents a novation or discharge of the Prior Note, but rather
represents, evidences and documents the continuation of all obligations and
liabilities of every kind and nature of Mortgagor outstanding thereunder that
exist as of the date hereof.
 
 
3

--------------------------------------------------------------------------------

 
 
2. Release of Mortgage.  On the date on which Mortgagor shall have repaid
Mortgagee pursuant to the terms and conditions of the New Note, (i) the New Note
shall no longer be subject to this Mortgage, (ii) this Mortgage shall
automatically terminate and (iii) all rights to the Premises shall revert to
Mortgagor.  Thereupon, Mortgagee shall promptly file, or execute and deliver to
Mortgagor and authorize Mortgagor to file, at Mortgagor’s expense, releases and
satisfactions of all recordations and/or filings of the Mortgagee’s security
interests in the Premises granted hereunder and Mortgagee will execute and
deliver to Mortgagor any additional documents or instruments as Mortgagor shall
reasonably request to evidence such release and satisfaction.
 
3. Affirmation of Validity of Mortgage.  Mortgagor does hereby affirm the extent
and validity of the Mortgage and the New Note secured thereby, and does confirm
that, as of the date of execution hereof, the Mortgage, as modified by the
within agreement, shall constitute a continuing, valid lien upon the Premises,
to secure payment of the indebtedness evidenced by the New Note as aforesaid.
 
4. Binding Effect.  The within agreement shall be binding upon the parties
hereto, their successors and assigns.
 
 
4

--------------------------------------------------------------------------------

 
 
5. Governing Law.  The within agreement shall be construed and enforced in
accordance with the laws of the State of New Jersey.
 
6. Copy Acknowledge.  The undersigned Mortgagor acknowledges receipt of a true
copy of this document without charge.
 
[no more text on this page]
 
 
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Fourth Modification of
Mortgage and Security Agreement as of the day and year first above written.
 
 
UNIGENE LABORATORIES, INC.,
a Delaware corporation
    JEAN LEVY            
By: /s/ William Steinhauer
   
By: /s/ Jay Levy
 
Name: William Steinhauer
Title: Vice President of Finance
   
Jay Levy, as Attorney-in-Fact for Jean Levy
 

 
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
STATE OF NEW JERSEY
)
 
)  ss:
COUNTY OF PASSAIC
)

 
I CERTIFY that on March 16, 2010, William Steinhauer personally came before me
and this person acknowledged under oath, to my satisfaction, that:


a) this person signed and delivered the attached document as Vice President of
Finance of UNIGENE LABORATORIES, INC.; and


b) this document was signed and made by the corporation as its voluntary act and
deed by virtue of authority from its Board of Directors.

 
/s/ Linda L. Rohloff_____________
(Print Name), Notary Public




LINDA L. ROHLOFF
Notary Public, State of New Jersey
County of Passaic
Registration No. 2057307
Commission Expires April 11, 2014
 

 
 
7

--------------------------------------------------------------------------------

 
 
 
STATE OF
)
 
)  ss:
COUNTY OF
)

 
On this 17th day of March, 2010, before me, Claudia Baumgartner, the undersigned
officer, personally appeared JAY LEVY AS ATTORNEY-IN-FACT FOR JEAN LEVY to me
personally known and known to me to be the same person whose name is signed to
the foregoing instrument, and acknowledged the execution thereof for the uses
and purposes therein set forth.


In WITNESS WHEREOF I have hereunto set my hand and official seal.




/s/ Claudia Baumgartner                      
(Print Name), Notary Public




CLAUDIA P. BAUMGARTNER
Notary Public of New Jersey
ID # 221326
Commission Expires 5/22/2013
 



 
 
8


